Appeal from a judgment and order in an automobile negligence action by the defendant, driver of the car. The respondent-plaintiff was a passenger. The jury found negligence on the part of the defendant who complains that a certified copy of the record of conviction, entered on his plea of guilty to a charge of reckless driving, was received in evidence and that the court charged the jury that it might consider the record and plea as prima facie evidence of negligence. The judgment and the order denying a motion for a new trial should be affirmed. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Heffernan, Brewster, Russell and Poster, JJ.